I acknowledge that there is some testimony in the record which, standing alone, seems to sustain the conclusion that plaintiff lent his money for the benefit of defendant. But that testimony, in my judgment, is conclusively refuted by what plaintiff did at the time. It is but another case where unequivocal action at the decisive moment should control as against mere words coming long afterwards at the dictation of self-interest.
Plaintiff remitted to Leaper personally. He neither took the note or other obligation of, nor did he ask for even an acknowledgment from, defendant. Instead, he accepted in settlement the note of Leaper for $1,080.84 and that of the holding company for $4,419.16, the total being the $5,500 he had advanced. That, to my mind, demonstrates that plaintiff made no loan to defendant. If, as I think, he made one to Leaper and the holding company, the money became their property to do with as they pleased. To the extent that defendant had advantage of it, the money had ceased to be that of plaintiff and had become that of Leaper or the holding company or both. If that is the correct view of the whole evidence, and I think it is, defendant has never been enriched, unconscionably or otherwise, by the money of plaintiff. For that reason I dissent. *Page 410